NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with FED. R. APP. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted December 7, 2018 
                                Decided December 12, 2018 
                                               
                                           Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 
                           
                          MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3502 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Northern District of Illinois, 
                                                   Western Division. 
      v.                                            
                                                   No. 15 CR 50011‐3 
YOUSIF Y. PIRA,                                     
      Defendant‐Appellant.                         Frederick J. Kapala, 
                                                   Judge. 
 
                                         O R D E R 

       Yousif Pira, a reseller of industrial products, was convicted by a jury of 
conspiring to manufacture and distribute at least 1,000 marijuana plants. See 21 U.S.C. 
§§ 841(a)(1), 846. Pira appeals the verdict, but his appointed counsel asserts that the 
appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 
(1967). Pira has responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s 
analysis appears to be thorough, we limit our review to the subjects he covers as well as 
the additional issues that Pira, disagreeing with counsel, believes have merit. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996). 
No. 17‐3502                                                                         Page  2 
 
        Counsel first considers whether Pira could challenge the district court’s denial of 
his pretrial motion to suppress incriminating statements that he made in interviews 
with law enforcement, allegedly under promises of leniency and without Miranda 
warnings. Specifically, Pira sought to exclude two signed statements in which he 
admitted to occupying the first two floors of a four‐story warehouse and to knowing 
that the building’s owner was growing 1,000 marijuana plants on the fourth floor. He 
further admitted to ordering supplies for the marijuana grow operation, including grow 
lights, insulation, and water pumps. But counsel correctly concludes that Pira waived 
any such challenge when he failed to object to a magistrate judge’s findings (based on 
an evidentiary hearing) that the officers made no promises of leniency and that he was 
not in custody during the interviews. See FED. R. CRIM. P. 59(b)(2); United States 
v. Charles, 476 F.3d 492, 495–96 (7th Cir. 2007).   

       Next, counsel considers whether Pira could challenge another procedural 
ruling—the district judge’s ruling on the first day of trial to deny his third motion for a 
continuance so that he could obtain witnesses to testify about his character and his 
business arrangement to supply another, above‐board greenhouse with grow lights. 
The judge denied this motion because he had already given Pira two continuances to 
procure witnesses but Pira had tarried in issuing the subpoenas. We agree with counsel 
that this challenge would be frivolous under the abuse of discretion standard that 
applies to our review of the district court’s denial of a motion for continuance. 
See United States v. Isaacs, 593 F.3d 517, 524–25 (7th Cir. 2010). The judge allowed Pira to 
substitute a witness to testify about the business arrangement, so there was no 
prejudice, and the inconvenience resulting from any delay in the trial weighed against 
granting the motion.   

       Counsel also considers whether Pira could challenge the sufficiency of the 
evidence supporting the jury’s verdict. But counsel properly concludes that the 
evidence, viewed in the light most favorable to the government, would enable a rational 
jury to find each element of the charged offense. See United States v. Cooper, 767 F.3d 721, 
727 (7th Cir. 2014). With regard to his knowledge of the conspiracy, for instance, the 
government presented testimony from Pira and a co‐conspirator that Pira knew of the 
grow operation. As to his agreement and participation, Pira’s own statements and credit 
card records showed that he purchased and was reimbursed for grow lights and other 
hardware used to grow the marijuana plants.   

      Finally, counsel appropriately concludes that any claim of ineffective assistance 
of counsel (based on counsel’s failure to preserve issues for appeal and timely obtain 
No. 17‐3502                                                                         Page  3 
 
witnesses) is best raised in a collateral proceeding so that Pira may develop a more 
thorough evidentiary record. Massaro v. United States, 538 U.S. 500, 508–09 (2003); 
Delatorre v. United States, 847 F.3d 837, 844–45 (7th Cir. 2017).   

       For his part, Pira urges in his Rule 51(b) response that law enforcement officers 
violated Brady v. Maryland, 373 U.S. 83 (1963), by suppressing an exculpatory 
statement—“I am not part of the wrongdoing; I just know about it”—that he gave in an 
interview. But the government cannot “suppress” Pira’s own statements, 
see United States v. Are, 590 F.3d 499, 510 (7th Cir. 2009); for that matter, Pira made a 
similar comment at trial.   

       Pira also challenges the district judge’s application of a two‐level guidelines 
enhancement for obstruction of justice based on findings that Pira perjured himself. 
See U.S.S.G. § 3C1.1. But this challenge would be frivolous: the judge reasonably 
discredited Pira’s denial of his involvement in the conspiracy in light of his earlier 
statements that he purchased marijuana grow lights for the use in the conspiracy and 
another witness’s testimony that Pira was involved. See United States v. Frazier, 
213 F.3d 409, 416–17 (7th Cir. 2000) (upholding obstruction of justice enhancement 
where judge evaluated testimony of defendant against testimony of interviewing agents 
and determined that defendant had lied under oath).   

        Pira next argues that the judge wrongly struck his motion for a new trial without 
first holding a hearing. To the extent that he is referring to his second motion for a new 
trial—premised on claims that counsel was ineffective and that the evidence was 
insufficient to support the verdict—we would conclude that a decision not to hold a 
hearing was within the judge’s discretion, see United States v. Simpson, 864 F.3d 830, 834 
(7th Cir. 2017), because Pira did not explain his basis for requesting one and the judge 
stated that he found “no pertinent facts in dispute.”   

      Finally, Pira argues that the district judge wrongfully used an “unlicensed” 
Arabic interpreter to translate a co‐conspirator’s witness testimony. But this argument 
would be frivolous because the district judge verified on the record that the interpreter 
was certified by the federal court and had 20 years of experience, and the witness 
confirmed that he understood the interpreter “very well.”   

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.